DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0039665 A1 Matsuo et al. (herein “Matsuo”).
Regarding claim 1, Matsuo discloses a single-mode optical fiber (para [0041]) that reduces the chromatic dispersion of an optical pulse due the laser chirp in an optical communication system operating in the O-band (para [0041]; Table 5), wherein properties of the fiber comprise: a cable cutoff wavelength less than 1250 nm (Table 5; examples 1 and 2); a zero-dispersion wavelength greater than 1334 nm (Table 5; examples 1 and 2); a nominal mode field diameter of said fiber at 1310 nm between 8.6 and 9.5 microns (Table 5; examples 1 and 2).
The Examiner notes that the claim limitation “that reduces the chromatic dispersion of an optical pulse due the laser chirp in an optical communication system operating in the O-band” is drawn to a process which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an 
Regarding claim 2, Matsuo discloses a chromatic dispersion is negative for all transceiver operating wavelengths in the optical communications O-band (Table 5; example 1).
Regarding claim 3, Matsuo discloses the cutoff wavelength reduces high order modes in said single-mode fiber, so that coherent multipath interference at an optical interface is reduced (Table 5).
Regarding claim 4, Matsuo discloses a cable comprising at least one single-mode optical fiber according to claim 1 (see rejection of claim 1; para [0003]).
Regarding claim 5, Matsuo discloses a single-mode optical fiber that minimizes inter-symbol interference and coherent multipath interference penalties in the 1310 nm operating window using directly modulated semiconductor lasers (Table 5; examples 1 and 2; para [0041]).
The Examiner notes that the claim limitation “that minimizes inter-symbol interference and coherent multipath interference penalties in the 1310 nm operating window using directly modulated semiconductor lasers” is drawn to a process which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Matsuo (see MPEP 2113).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883